                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                       *
                                                *
        v.                                      *    CRIMINAL NO. GJH-19-96
                                                *
 CHRISTOPHER PAUL HASSON,                       *
                                                *
                Defendant                       *
                                                *
                                             *******

      CONSENT MOTION TO EXCLUDE TIME PURSUANT TO 18 U.S.C. § 3161

       The United States of America, by and through its attorneys, with the consent of the

defendant, hereby requests, pursuant to 18 U.S.C. § 3161(h)(7), an order to exclude the time period

between and including March 13, 2019, and the deadline to be set on the April 3, 2019, status

call for the filing of motions, in computing the time within which trial must commence in

accordance with 18 U.S.C. § 3161(c), and in support thereof submits the following:

       1.      On February 14, 2019, United States Magistrate Judge Gina L. Simms authorized

a criminal complaint charging the defendant with violations of 18 U.S.C. § 922(g)(3) and 21

U.S.C. § 844. The following day, the defendant was arrested and an initial appearance was held.

       2.      On February 27, 2019, a federal grand jury for the District of Maryland returned an

indictment charging the defendant with violations of 26 U.S.C. § 5861(d) and (i), 18 U.S.C.

§ 922(g)(3), and 21 U.S.C. § 844. ECF No. 16.

       3.      An initial appearance and arraignment on the indictment were held on March 11,

2019. During the arraignment, the parties were apprised of a motions deadline set for April 1,

2019, and a status call set for 5:00 p.m. on April 3, 2019.
         4.    On March 13, 2019, the defendant moved to extend the deadline for filing motions

to a date to be set on the April 3, 2019, status call. ECF No. 21. The defendant cited voluminous

discovery as a basis for the motion. Id.

         5.    In accordance with the Speedy Trial Act, 18 U.S.C. § 3161(c), the trial of a

defendant charged in an information or indictment shall commence within seventy days from the

filing date of the information or indictment, or from the date the defendant appeared before a

judicial officer, whichever date last occurs.

         6.    However, pursuant to 18 U.S.C. § 3161(h)(7), the Court may grant a continuance

of speedy trial when the ends of justice served by taking such action outweigh the best interest of

the public and the defendant in a speedy trial. Here, the ends of justice are served by the

continuance because defense counsel has stated the need for additional time to review voluminous

discovery. On the April 3, 2019, status call, the parties expect to request a date certain for a

motions deadline.

         7.    The Government now respectfully requests that the Court exclude the time from

March 13, 2019, through the deadline to be set on the April 3, 2019, status call for the filing of

motions, in computing the time within which trial must commence under 18 U.S.C. § 3161(h)(7).

This exclusion will provide sufficient time for defense counsel to review discovery and the parties

to prepare any pretrial motions.

         8.    The defendant, through counsel, consents to this motion.

         9.    For the foregoing reasons, the ends of justice will be served by excluding the

requested time in computing the time within which trial must commence pursuant to 18 U.S.C.

§ 3161(h), and those ends outweigh the best interests of the public and the defendant in a speedy

trial.




                                                2
      Respectfully submitted,

      Robert K. Hur
      United States Attorney

By:              /s/
      Thomas P. Windom
      Assistant United States Attorney




      3
